Citation Nr: 1432348	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-40 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder. 


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1973 to October 1977, December 1990 to October 1991, June 2002 to October 2002 and February 2003 to October 2004 in the United States Air Force.  The Veteran also served in the South Carolina Air National Guard, with verified periods of active duty for training (ACDUTRA) between 1973 and 2008.  His awards and decorations include the Distinguished Flying Cross and the Bronze Star Medal for his combat service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claim for service connection of a right knee disorder.  

In November 2011, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims folder.

In October 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include a VA examination and medical opinion regarding the etiology of the Veteran's right knee disorder.  As discussed below, another remand is necessary. 

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records reviewed by both the RO and the Board.  A review of the Veterans Benefits Management System (VBMS) contains a request by the Veteran dated December 19, 2013 to reschedule his VA examination.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's October 2013 remand instructions, the Veteran was afforded an opportunity to be examined in connection with his claim on appeal.  However, notations in the record indicate that the Veteran failed to report for the scheduled VA examination in December 2013.  

The Veteran was sent notice of the date and time of his examination on December 12, 2013.  The notification letter is of record and states the examination was scheduled for December 20, 2013.  The Veteran asserts that he was out of the country on work-related travel and did not receive notice of the examination until December 19, 2013, the morning after his return and only one day prior to the examination.  Subsequently, the Veteran attempted to reschedule the examination.  

Based on the above and in consideration of good cause for failure to appear for a VA examination, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of any current right knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be notified that it is his responsibility to report for a VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed right knee disorder.  The claims file, to include a copy of this REMAND, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should opine as to whether it is at least as likely as not that the Veteran's right knee disorder is related to his military service, to include his periods of ACDUTRA.  
      
In rendering the opinion, the examiner should address whether the Veteran's in-service training duties in his military occupational specialty (MOS) as a fighter pilot caused his right knee arthritis to develop due to spending over 3000 hours of flying time in a tight cockpit.  The examiner should consider the National Guard Retirement Physical dated March 2008 referencing bilateral arthritis of the knees (no indication of a contemporaneous right knee x-ray is of record).  However, a February 2009 VA examination with x-rays confirmed right knee arthritis a short time thereafter.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

All opinions expressed should be accompanied by supporting rationale.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the examination is deficient in any manner, the AOJ should implement corrective procedures. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



